Name: Commission Regulation (EC) No 2175/97 of 31 October 1997 amending for the fourth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: agri-foodstuffs;  means of agricultural production;  Europe;  animal product;  agricultural structures and production;  trade policy
 Date Published: nan

 L 298/60 I EN I Official Journal of the European Communities 1 . 11 . 97 COMMISSION REGULATION (EC) No 2175/97 of 31 October 1997 amending for the fourth time Regulation (EC) No 913/97 adopting exceptional support measures for the market in pigmeat in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Spain, exceptional support measures for the market in pigmeat in that Member State were adopted by Commission Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 1934/97 (4); Whereas, because of the continuing veterinary and trade restrictions adopted by the Spanish authorities, the number of fattening pigs that may be delivered to the competent authorities should be increased, thereby permitting continuation of the expectional measures in the weeks to come; Whereas the list of eligible areas in Annex II to that Regulation should be amended to reflect the current vet ­ erinary situation ; Whereas the rapid and effective application of exceptional market support measures is one of the best means of combating the spread of classical swine fever; whereas this Regulation should therefore apply from 15 October 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows : 1 . Annex I is replaced by Annex I hereto; 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p . 1 . ( 2) OJ L 349 , 31 . 12 . 1994, p . 105 . 0 OJ L 131 , 23 . 5 . 1997, p . 14. (4) OJ L 272, 4 . 10 . 1997, p. 14. 1 . 11 . 97 I EN I Official Journal of the European Communities L 298/61 ANNEX I ANNEX I Maximum total number of animals from 6 May 1997: Fattening pigs 400 000 head Piglets 1 10 000 head Cull sows 8 000 head' ANNEX II 'ANNEX II In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 2 October 1997, published in the Official Journal of the Generalitat of 14 October 1997, page 11663.'